Exhibit 10.1

 

UNIT PURCHASE AGREEMENT

 

BY AND AMONG

 

MARATHON PATENT GROUP, INC.

 

AND

 

THE PURCHASERS PARTY HERETO

 

 

--------------------------------------------------------------------------------


 

EXHIBITS

TO

UNIT PURCHASE AGREEMENT

 

Exhibit A

 

Form of 5% Convertible Promissory Note

Exhibit B

 

Form of Warrant

Exhibit C

 

Funding Instructions

Exhibit D

 

Form of Registration Rights Agreement

Exhibit E

 

Form of Escrow Agreement

 

--------------------------------------------------------------------------------


 

UNIT PURCHASE AGREEMENT

 

THIS UNIT PURCHASE AGREEMENT (the “Agreement”) is entered into as of the date
set forth on the signature page hereto by and among Marathon Patent Group, Inc.,
a Nevada corporation (the “Company”), and the purchasers identified on the
signature pages hereto (which purchasers are hereinafter collectively referred
to as the “Purchasers” and each individually as, a “Purchaser”).

 

BACKGROUND

 

A.                                    Unless otherwise defined in this
Agreement, capitalized terms used in this Agreement shall have the respective
meanings ascribed to such terms in Section 9.

 

B.                                    Subject to the terms and conditions set
forth in this Agreement and pursuant to an exemption from the registration
requirements of Section 5 of the Securities Act contained in
Section 4(a)(2) thereof and/or Regulation D thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, Units of the Company as more fully
described in this Agreement.

 

C.                                    Each Unit shall consist of (a) a
$5,500,000 5% principal amount secured convertible promissory note (the “Note”),
convertible into Common Stock at a conversion price equal to the lesser of
(i) $0.20 per share or (ii) the price of the Common Stock on the day prior to
conversion of the Note (with a floor of $0.10 per share) (the “Conversion
Price”), and (b) five-year warrants to purchase such number of shares of Common
Stock as shall be issuable upon exercise of the Notes, (the “Warrants”), at an
exercise price per share equal to $0.30 per share, which Warrant will be
exercisable at any time for a period of five (5) years commencing six (6) months
from the date of issuance (collectively, the “Units”) at a price per Unit equal
to $5,500,000 (the “Offering”).  Purchasers in the Offering may subscribe for a
fraction of a Unit.

 

D. The Note shall be substantially in the form of Exhibit A annexed hereto.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

 

1.                                      SALE AND PURCHASE OF UNITS.

 

1.1                               Sale and Purchase of Units.  Subject to the
terms and conditions hereof, and in reliance upon the representations,
warranties and covenants contained herein, the Company shall issue and sell to
each Purchaser, and each Purchaser shall purchase from the Company, the number
of Units set forth on the signature pages hereto, at a purchase price per Unit
equal to $5,500,000 per Unit (“Purchase Price”).

 

1.2                               Issuance of Warrants.  The Warrants shall be
in form and substance substantially the same as the form of Warrant in Exhibit B
annexed hereto.

 

--------------------------------------------------------------------------------


 

2.                                      CLOSINGS, DELIVERY AND PAYMENT.

 

2.1                               Closing.  The closing of the sale and purchase
of the Units (the “Closing”), shall take place electronically upon the
satisfaction (such date, the “Closing Date”) of the conditions to set forth in
Section 5 hereof. Subject to the foregoing, at the Closing, the Company shall
issue, on a pro rata basis to the Purchasers, up to $5,500,000 of Units to be
delivered to the Escrow Agent in accordance with the terms of the Escrow
Agreement (as defined below). In the event that a Closing for at least
$3,500,000 has not occurred by August 30, 2017, this Agreement will terminate
and the Company shall cause any of the Purchase Price that has been funded into
the Escrow Account (as defined below) to be returned to the Purchasers. Provided
that a Closing for at least $3,500,000 has occurred, the Company may hold
additional closings, each a “Closing”, at which time additional Units may be
sold until $5,500,000 is raised. The Escrow Agreement which is attached as
Exhibit E hereto contains provisions governing the release of the escrowed funds
and Units from the Escrow Account following Closing. Until released to the
Company in accordance with the Escrow Agreement, the Purchasers will have a
first security interest in the funds in the Escrow Account which shall be
perfected by the filing of a UCC-1financial statement which the Company hereby
consents to.

 

2.2                               Delivery; Payment.  On or prior to the Closing
Date, subject to the terms and conditions hereof, the Purchasers will deliver
the full amount of the Purchase Price subscribed for in cash by wire transfer of
immediately available funds to the Escrow Account established pursuant to the
Escrow Agreement, substantially in the form of Exhibit E annexed hereto.   On
the Closing Date, the Company shall deliver the Notes and Warrants included in
the Units purchased by the Purchasers, in accordance with Section 2.1 and the
Purchasers shall deliver the Unit purchase price, to the Escrow Account in
accordance with the instructions set forth in Exhibit C annexed hereto. In the
event of additional Closings, the Company shall satisfy the closing conditions
set forth in Sections 2.1 and 5.1 at each such Closing.

 

3.              REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each of the Purchasers that the
statements made in this Section 3, except as qualified in the disclosure
schedules referenced herein and attached hereto (the “Schedules”), are true and
correct on the date hereof and as of the Closing Date. The Schedules shall be
arranged to correspond to the numbered paragraphs contained in this Section 3,
and the disclosure in any paragraph of the Schedules shall qualify other
subsections in Section 3 only to the extent that it is readily apparent from a
reading of the disclosure that such disclosure is applicable to such other
subsections. For purposes of this Section 3, “knowledge” shall mean the personal
knowledge of any of the Company’s officers or directors or what they would have
known upon having made reasonable inquiry.

 

3.1                               Organization, Good Standing and
Qualification.  The Company and each of its material Subsidiaries is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, with
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted, except where the failure to be
in good standing would not, individually or in the aggregate, have a Material
Adverse Effect (as defined below). Neither the Company nor any Subsidiary is in
violation nor default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents.
Each of the Company and the material Subsidiaries is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not, individually or
in the aggregate, have a material adverse effect on the business, properties,
financial condition, and results of operations of the Company and the
Subsidiaries taken as a whole (the occurrence of any such effect being herein
referred to as a “Material Adverse Effect”) and no Proceeding has been
instituted in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.

 

2

--------------------------------------------------------------------------------


 

3.2                               Subsidiaries.  The SEC Reports include a true
and complete list of each of the Subsidiaries and their respective jurisdictions
of organization. Except as set forth on Schedule 3.2, the Company owns, directly
or indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities. Except as set forth on Schedule 3.2, neither the Company
nor any Subsidiary is a participant in any joint venture, partnership or similar
arrangement, except for the Company’s arrangement with DBD Credit Funding, LLC,
as described in the SEC Reports.

 

3.3                               Authorization; Enforcement.  The Company has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and each of the other Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder. 
The execution and delivery of this Agreement and each of the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and, subject to satisfaction of the closing
conditions set forth in Section 5 hereof, no further action is required by the
Company, the Board of Directors or the Company’s stockholders in connection
herewith or therewith, except that shareholder approval of this Agreement shall
be required in order for the Purchasers to exercise or convert in excess of
19.99% of the Company’s current outstanding Common Stock as set forth in the
Notes and Warrants. This Agreement and each other Transaction Document to which
it is a party has been (or upon delivery will have been) duly executed by the
Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

3.4                               No Conflicts.  The execution, delivery and
performance by the Company of this Agreement and the other Transaction Documents
to which it is a party, the issuance and sale of the Securities and the
consummation by it of the transactions contemplated hereby and thereby do not
and will not: (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company or Subsidiary debt or otherwise) or other understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

3.5                               Filings, Consents and Approvals.  Except for
NASDAQ approval, filings with the SEC, any required state “Blue Sky” filings, or
any consents or waivers that have been or will be obtained, the Company is not
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents.

 

3

--------------------------------------------------------------------------------


 

3.6                               Issuance of the Securities.  The Notes and the
Warrants are duly authorized and, when issued and paid for in accordance with
the applicable Transaction Documents, will be duly and validly issued, fully
paid and nonassessable, free and clear of all Liens imposed by the Company other
than restrictions on transfer provided for in the Transaction Documents. The
shares of Common Stock underlying the Warrants (the “Warrant Shares”) and the
shares of Common Stock underlying the Notes (the “Conversion Shares”), when
issued in accordance with the terms of the Warrants and the Notes, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.  The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Warrant
Shares and the Conversion Shares on the date hereof.

 

3.7                               Capitalization.  The capitalization of the
Company is as set forth in the SEC Reports. Except as disclosed on Schedule 3.7
or the SEC Reports, and the Transaction Documents, there are no outstanding
securities of the Company or any Subsidiary which contain any right of first
refusal, preemptive right, right of participation, or any similar right. No
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents that has not been waived. Except as a result of the
purchase and sale of the Units, and except as set forth in the SEC Reports,
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or common stock equivalents. The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. There are no proxies, stockholder
agreements, or any other agreements between the Company or any Subsidiary and
any securityholder of such entity or, to the knowledge of the Company, among any
securityholders of the Company or any Subsidiary, including agreements relating
to the voting, transfer, redemption or repurchase of any securities of such
entity.  Neither the Company nor any Subsidiary has any outstanding shareholder
purchase rights or “poison pill” or any similar arrangement in effect giving any
person the right to purchase any equity interest in such entity upon the
occurrence of certain events. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. No further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance and sale of the Securities except as contemplated
hereby (including the shareholder approval required as a condition to Closing).
There are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders. Except as required by law, including any federal securities
rules and regulations, there are no restrictions upon the voting or transfer of
any of the shares of capital stock of the Company or any Subsidiary pursuant to
its Organizational Documents or other governing documents or any agreement or
other instruments to which the Company or any Subsidiary is a party or by which
it is bound.

 

3.8                               SEC Reports; Financial Statements.   The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by it under the Securities Exchange Act , including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (or

 

4

--------------------------------------------------------------------------------


 

such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials and any amendments filed through the
date hereof, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein. The financial statements
of the Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing. The financial statements
(the “Financial Statements”) of the Company included in its Form 10-K for the
year ended December 31, 2016 and Form 10-Q for the quarter ending March 31, 2017
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the footnotes thereto except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its Subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject to normal, immaterial, year-end audit adjustments. There is no
transaction, arrangement, or other relationship between the Company or any
Subsidiary and an unconsolidated or other off balance sheet entity that is not
disclosed in its financial statements that should be disclosed in accordance
with GAAP and that would be reasonably likely to have a Material Adverse Effect.

 

3.9                               Absence of Liabilities.  Except as set forth
in the SEC Reports or on Schedule 3.9 hereto,  since December 31, 2016:
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or disclosed in
filings made with the SEC, (iii) the Company has not altered its method of
accounting, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
Except for the issuance of the Securities contemplated by this Agreement or as
set forth in the SEC Reports no event, liability, fact, circumstance, occurrence
or development has occurred or exists or is reasonably expected to occur or
exist with respect to the Company or its Subsidiaries or their respective
businesses, properties, operations, assets or financial condition, that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made. Except as set forth in the SEC
Reports or on Schedule 3.9, neither the Company nor any Subsidiary is a
guarantor or indemnitor of any liability of any other Person. Schedule 3.9
hereto sets forth all accounts payable and other liabilities of the Company as
of the date hereof

 

3.10                        Agreements; Action.

 

3.10.1.           Disclosure.  Except as set forth on Schedule 3.10.1, the SEC
Reports include exhibits consisting of all of the following Contracts to which
the Company and its Subsidiaries or any of their respective properties or assets
are a party or otherwise bound (each a “Material Contract”):

 

(a)                                 Contracts not made in the ordinary course of
business;

 

5

--------------------------------------------------------------------------------


 

(b)                                 Contracts among one or more stockholders of
the Company or any Subsidiary which by their respective terms require
performance after the date hereof;

 

(c)                                  Contracts or commitments involving future
expenditures, actual or potential, in excess of $150,000 after the date hereof;

 

(d)                                 Contracts or commitments for the performance
of services for the Company or any Subsidiary by a third party which has a term
of one (1) year or more and involves expenditures by the Company or any
Subsidiary of $150,000 or more;

 

(e)                                  Contracts (A) to employ, engage or
terminate executive officers and other Contracts with present or former
executive officers or directors of the Company which by their respective terms
require performance after the date hereof, or (B) that will result in the
payment of, or the creation of any Liability on the part of the Company or any
Subsidiary to pay, any severance, termination, “golden parachute,” or other
similar payments to any present or former executive officers or directors of the
Company or any Subsidiary following termination of employment or engagement or
otherwise;

 

(f)                                   any lease under which any Subsidiary is
either lessor or lessee of personal property requiring annual lease payments
(including rent and any other charges) in excess of $150,000, and any lease
under which any Subsidiary is either lessor or lessee of any real property,
including any Real Property Lease;

 

(g)                                  promissory notes, loans, agreements,
indentures, evidences of indebtedness, letters of credit, guarantees, or other
instruments relating to an obligation to pay in excess of $150,000, whether the
Company or any Subsidiary shall be the borrower, lender or guarantor thereunder
(excluding credit provided by the Company or any Subsidiary in the ordinary
course of business to purchasers of its products or services and obligations to
pay vendors in the ordinary course of business and consistent with past
practice);

 

(h)                                 Contracts containing covenants limiting the
freedom of the Company or any Subsidiary to engage in any activity anywhere in
the world;

 

(i)                                     Contracts between the Company or any
Subsidiary and any United States federal, state or local government or any
foreign government, or any Governmental or Regulatory Authority, or any agency
or department thereof, or with any educational institution or part thereof;

 

(j)                                    any power of attorney granted by the
Company or any Subsidiary in favor of any Person;

 

(k)                                 Contracts pertaining to any material joint
ventures, partnerships or similar arrangements;

 

(l)                                     any Contract or other arrangement with
an Affiliate; and

 

(m)                             any Contract not otherwise required to be listed
pursuant to Subsections (a) — (m) above and with respect to which the
consequences of a default, non-renewal or termination could reasonably be
expected to have a Material Adverse Effect in the absence of a replacement
Contract or arrangement therefor.

 

6

--------------------------------------------------------------------------------


 

3.10.2.           The Company has provided or made available, either through
access to the SEC Reports or otherwise upon request, true and complete copies,
of all of the Material Contracts to the Purchasers.

 

3.10.3.           To the best of the Company’s knowledge, each of the Company
and its Subsidiaries has in all material respects performed the obligations
required to be performed by it to date under each Material Contract to which it
is a party and is not in default or breach thereof, and no event or condition
has occurred, whether with or without the passage of time or the giving of
notice, or both, that would constitute such a breach or default.

 

3.10.4.           No Consent of any party to any Material Contract is required
in connection with the transactions contemplated by this Agreement and the other
Transaction Documents, except any consents that have been obtained.

 

3.10.5.           The execution, delivery and performance of this Agreement and
the other Transaction Documents do not and will not (a) result in or give to any
Person any right of termination, non-renewal, cancellation, withdrawal,
acceleration or modification in or with respect to any Material Contract,
(b) result in or give to any Person any additional rights or entitlement to
increased, additional, accelerated or guaranteed payments under any such
Material Contract or (c) result in the creation or imposition of any Liability
or any Encumbrances upon the Intellectual Property or any assets of the Company
or any Subsidiary under the terms of any such Material Contract.

 

3.10.6.           Except as disclosed in the SEC Reports, neither the Company
nor any Subsidiary or any representative thereof is a party to any binding
Contract or has engaged in the past twelve (12) months in any discussions
regarding, and is not a party to or otherwise bound by any Contract in respect
of, (a) any purchase, lease, license or other acquisition of any other Person,
whether by equity purchase, merger, consolidation, reorganization or otherwise,
or all or substantially all of the assets of any other Person, or the entering
into by the Company or any Subsidiary of any share exchange with any other
Person, (b) any change of control transaction with respect to the Company or its
Subsidiaries, or (c) liquidation with respect to the Company or any Subsidiary.

 

3.11                        Changes.  Except as set forth on Schedule 3.11, or
as disclosed in the SEC Reports, as contemplated in the Transaction Documents,
or where the occurrence of any of the following events would not have a Material
Adverse Effect, since December 30, 2016, there has not been:

 

3.11.1.           any effect, event, condition or circumstance (including,
without limitation, the initiation of any litigation or other legal, regulatory
or investigative proceeding) against the Company that individually or in the
aggregate, with or without the passage of time, the giving of notice, or both,
has had or could reasonably be expected to have a Material Adverse Effect;

 

3.11.2.           any resignation or termination of any director, officer or key
employee of the Company or any Subsidiary, and neither the Company nor any
Subsidiary has received notification of any impending resignation from any such
Person;

 

3.11.3.           any material change in the contingent obligations of the
Company or any Subsidiary by way of guaranty, endorsement, indemnity, warranty
or otherwise;

 

3.11.4.           any material damage, destruction or loss adversely affecting
the assets, properties, business, financial condition or prospects of the
Company and its Subsidiaries taken as a whole, whether or not covered by
insurance;

 

7

--------------------------------------------------------------------------------


 

3.11.5.           any waiver by the Company or any Subsidiary of a valuable
right or of any debt;

 

3.11.6.           any development, event, change, condition or circumstance that
constitutes, whether with or without the passage of time or the giving of notice
or both, a default under any outstanding debt obligation of the Company or any
Subsidiary;

 

3.11.7.           any change in any compensation arrangement or agreement with
any employee, consultant, officer, director or stockholder of the Company or any
Subsidiary that would increase the cost of any such agreement or arrangement to
the Company or any Subsidiary by more than $10,000 in each instance;

 

3.11.8.           any labor organization activity of the employees of the
Company or any Subsidiary;

 

3.11.9.           any declaration or payment of any dividend or other
distribution of the assets of the Company or any Subsidiary;

 

3.11.10.    any change in the accounting methods or practices followed by the
Company or any Subsidiary; or

 

3.11.11.    any Contract or commitment made by the Company or any Subsidiary to
do any of the foregoing.

 

3.12                        Title to Properties and Assets; Liens, etc.  Except
where a violation of this Section 3.12 could reasonably be expected to have a
Material Adverse Effect, or as disclosed in the SEC Reports, the Company and
each Subsidiary has good and marketable title to the properties and assets it
owns, and the Company and each Subsidiary has a valid license in all properties
and assets licensed by it, including the properties and assets reflected as
owned in the most recent balance sheet included in the Financial Statements all
as described in the SEC Reports, and has a valid leasehold interest in its
leasehold estates, in each case subject to no Encumbrance, other than those
resulting from Taxes which have not yet become delinquent or those of the
lessors of leased property or assets. All facilities, machinery, equipment,
fixtures, vehicles and other properties owned, leased or used by the Company or
any Subsidiary are in good operating condition and repair, ordinary wear and
tear excepted and are fit and usable for the purposes for which they are being
used. Each of the Company and its Subsidiaries is in compliance with all terms
of each lease to which it is a party or is otherwise bound.

 

3.13                        Intentionally omitted.  .

 

3.14                        Compliance with Other Instruments.  Except as set
forth in the SEC Reports or on Schedule 3.14, neither the Company nor any
Subsidiary (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any judgment, decree or order of any court, arbitrator
or other governmental authority or (iii) is or has been in violation of any
statute, rule, ordinance or regulation of any governmental authority, including
without limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and

 

8

--------------------------------------------------------------------------------


 

safety, product quality and safety and employment and labor matters, except in
each case as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

3.15                        Litigation.  Except as set forth in the SEC Reports
or on Schedule 3.15, there is no Legal Proceeding pending or, to the knowledge
of the Company, threatened against the Company or any Subsidiary or any
investigation of the Company or any Subsidiary, nor is the Company aware of any
fact that would make any of the foregoing reasonably likely to arise. Neither
the Company nor any Subsidiary is a party or subject to the provisions of any
Order. Except as set forth in the SEC Reports or on Schedule 3.15, there is no
Legal Proceeding by the Company or any Subsidiary currently pending or that the
Company or any Subsidiary intends to initiate. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any Order involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the SEC involving the Company or any current or former director
or officer of the Company.

 

3.16                        Tax Returns and Payments.

 

3.16.1.           Except as set forth in the SEC Reports or on Schedule 3.16.1,
the Company and each Subsidiary has filed all Tax Returns required to be filed
by it, and each such entity has timely paid all Taxes owed (whether or not shown
on any Tax Return). All such Tax Returns were complete and correct, and such Tax
Returns correctly reflected the facts regarding the income, business, assets,
operations, activities, status and other matters of such entity and any other
information required to be shown thereon. The Company and each Subsidiary has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, creditor, independent
contractor, shareholder, member or other third party. The Company and each
Subsidiary has established adequate reserves for all Taxes accrued but not yet
payable. No deficiency assessment with respect to or proposed adjustment of the
Company and/or any Subsidiaries Taxes is pending or, to the knowledge of the
Company, threatened.  There is no tax lien (other than for current Taxes not yet
due and payable), imposed by any taxing authority, outstanding against the
assets, properties or the business of the Company or any Subsidiary.

 

3.16.2.           Neither the Company nor any Subsidiary has agreed to make any
adjustment under Section 481(a) of the Internal Revenue Code of 1986, as amended
(the “Code”) (or any corresponding provision of state, local or foreign tax law)
by reason of a change in accounting method or otherwise, and neither the Company
nor any Subsidiary will be required to make any such adjustment as a result of
the transactions contemplated by this Agreement. Neither the Company nor any
Subsidiary has been or is a party to any tax sharing or similar agreement.
Neither the Company nor any Subsidiary is or has ever been a party to any joint
venture, partnership, limited liability company, or other arrangement or
Contract which could be treated as a partnership for federal income tax
purposes. Neither the Company nor any Subsidiary is or has ever been a “United
States real property holding corporation” as that term is defined in Section 897
of the Code.

 

3.17                        Employees.

 

3.17.1.           (a) Neither the Company nor any Subsidiary has, or has ever
had any, collective bargaining agreements with any of its employees; (b) there
is no labor union organizing activity pending or, to the knowledge of the
Company, threatened with respect to the Company or any Subsidiary; (c) no
employee has or is subject to any agreement or Contract to which the Company or
any Subsidiary is a party (including, without limitation, licenses, covenants or
commitments of any nature) regarding his or her employment or engagement; (d) to
the best of the Company’s knowledge, no employee is subject to any Order that
would interfere with his or her duties to the Company or any Subsidiary or that
would

 

9

--------------------------------------------------------------------------------


 

conflict with the businesses the Company or any Subsidiary as currently
conducted and as proposed to be conducted; (e) no employee is in violation of
any term of any employment contract, proprietary information agreement or any
other agreement relating to the right of any such Person to be employed by, or
to contract with, the Company or any Subsidiary; (f) to the best of the
Company’s knowledge, the continued employment by the Company or any Subsidiary
of its present employees, and the performance of their respective duties to such
entity, will not result in any violation of any term of any employment contract,
proprietary information agreement or any other agreement relating to the right
of any such individual to be employed by, or to contract with, the Company or
any Subsidiary, and neither the Company nor any Subsidiary has received any
written notice alleging that such violation has occurred; (g) no employee or
consultant has been granted the right to continued employment by or service to
the Company or any Subsidiary or to any compensation following termination of
employment with or service to the Company or any Subsidiary; and (h) neither the
Company nor any Subsidiary has any present intention to terminate the employment
or engagement or service of any officer or any significant employee or
consultant

 

3.17.2.           Except as set forth in the SEC Reports or on Schedule 3.17.1,
there are no outstanding or, to the knowledge of the Company, threatened claims
against the Company or any Subsidiary or any Affiliate (whether under federal or
state law, under any employment agreement, or otherwise) asserted by any present
or former employee or consultant of the Company or any Subsidiary.  Neither the
Company nor any Subsidiary is in violation of any law or Requirement of Law
concerning immigration or the employment of persons other than U.S. citizens.

 

3.18                        Pension and Other Employee Benefit Plans.

 

3.18.1.           There are set forth or identified in the SEC Reports or in
Schedule 3.18.1 all of the plans, funds, policies, programs and arrangements
sponsored or maintained by the Company or any Subsidiary on behalf of any
employee or former employee of the Company or any Subsidiary (or any dependent
or beneficiary of any such employee or former employee) with respect to
(a) deferred compensation or retirement benefits; (b) severance or separation
from service benefits (other than those required by law); (c) incentive,
performance, stock, share appreciation or bonus awards; (d) health care
benefits; (e) disability income or wage continuation benefits; (f) supplemental
unemployment benefits; (g) life insurance, death or survivor’s benefits;
(h) accrued sick pay or vacation pay; or (i) any other material benefit offered
under any arrangement constituting an “employee benefit plan” within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) and not excepted by Section 4 of ERISA (the foregoing being
collectively called “Employee Benefit Plans”).  Schedule 3.18.1 sets forth all
such Employee Benefit Plans subject to the provisions of Section 412 of the Code
as well as any “multi-employer plans” within the meaning of Section 3(37) of
ERISA or Section 4001(a)(3) of ERISA. Except as set forth on Schedule 3.18.1, 
the transactions contemplated by this Agreement will not result in any payment
or series of payments by the Purchasers, the Company or any Subsidiary of an
“excess parachute payment” within the meaning of Section 280G of the Code or any
other severance, bonus or other payment on account of such transactions.  Except
as set forth on Schedule 3.18.1, none of the Employee Benefit Plans is under
investigation or audit by the United States Department of Labor, the Internal
Revenue Service or any other Governmental or Regulatory Authority.

 

3.18.2.           Except as set forth in the SEC Reports or on Schedule 3.18.2,
(a) the Company and each Subsidiary has complied with its obligations under all
applicable Requirements of Law including, without limitation, of ERISA and the
Code with respect to such Employee Benefit Plans and all other arrangements that
provide compensation or benefits to any Employee and the terms thereof, whether
or not such person is directly employed by the Company or any Subsidiary and
(b) there are no pending or, to the knowledge of the Company, threatened actions
or claims for benefits by any employee, other than routine claims for benefits
in the ordinary course of business. No Employee Benefit Plan provides any
benefits to any former employees.

 

10

--------------------------------------------------------------------------------


 

3.18.3.           All Employee Benefit Plans that are intended to meet the
requirements of Section 401(a) of the Code have been determined by the Internal
Revenue Service to meet such requirements and have at all times operated in
compliance with such requirements.

 

3.18.4.           All employment Taxes, premiums for employee benefits provided
through insurance, contributions to Employee Benefit Plans, and all other
compensation and benefits to which employees are entitled, have been timely paid
or provided as applicable, and there is no liability for any such payments,
contributions or premiums.

 

3.19                        Real Property.  Neither the Company nor any
Subsidiary has any interest in any real estate, except that the Company and its
Subsidiaries lease the properties described in the SEC Reports or on Schedule
3.19 (the “Leased Real Property”). The Leased Real Property is adequate for the
operations of each of the Company and its Subsidiaries’ businesses as currently
conducted and as contemplated to be conducted. Except as set forth in the SEC
Reports or Schedule 3.19, the Company and each Subsidiary has paid all amounts
due from it, and is not in default under any leases for the Leased Real Property
and there exists no condition or event, which, with the passage of time, giving
of notice or both, would reasonably be expected to give rise to a default under
or breach of any leases for the Leased Real Property.

 

3.20                        Permits; Regulatory.  No Regulatory Approval or
Consent of, or any designation, declaration or filing with, any Governmental or
Regulatory Authority or any other Person is required in connection with the
valid execution, delivery and performance of this Agreement and the other
Transaction Documents (including, without limitation, the issuance of the
Units), except such Regulatory Approvals, Consents, designations, declarations
or filings that have been duly and validly obtained or filed, or with respect to
any filings that must be made after the Closing as will be filed in a timely
manner. The Company and each Subsidiary has all franchises, Permits, licenses
and any similar authority necessary for the conduct of its business as now being
conducted all as described in the SEC Reports.

 

3.21                        Environmental and Safety Laws.  Neither the Company
nor any Subsidiary has caused or allowed, or contracted with any party for, the
generation, use, transportation, treatment, storage or disposal of any Hazardous
Substances in connection with the operation of its business or otherwise, except
in compliance with all applicable Environmental Laws. To the best of the
Company’s knowledge, the Company and each Subsidiary and the operation of their
respective businesses are in compliance with all applicable Environmental Laws.
To the best of the Company’s knowledge, all of the Leased Real Property and all
other real property which the Company or any Subsidiary occupy (the “Premises”)
is in compliance with all applicable Environmental Laws and Orders or directives
of any Governmental or Regulatory Authority having jurisdiction under such
Environmental Laws, including, without limitation, any Environmental Laws or
Orders or directives with respect to any cleanup or remediation of any release
or threat of release of Hazardous Substances.  Each of the Company and its
Subsidiaries and the operation of their respective businesses are and have been
in compliance with all applicable Environmental Laws. To the knowledge of the
Company, there have occurred no and there are no events, conditions,
circumstances, activities, practices, incidents, or actions that may give rise
to any common law or statutory liability, or otherwise form the basis of any
Legal Proceeding, any Order, any remedial or responsive action, or any
investigation or study involving or relating to the Company or any Subsidiary,
based upon or related to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling, or the emission, discharge,
release or threatened release into the environment, of any pollutants,
contaminants, chemicals, or industrial, toxic or Hazardous Substance.

 

11

--------------------------------------------------------------------------------


 

3.22                        Regulatory Permits.  The Company and the
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
permits could not reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit all as described in the SEC Reports.

 

3.23                        Offering Valid.  Assuming the accuracy of the
representations and warranties of the Purchasers contained herein, the offer,
sale and issuance of the Units will be exempt from the registration requirements
of the Securities Act of 1933, as amended (the “Securities Act”), and will be
exempt from registration and qualification under applicable state securities
laws.

 

3.24                        Disclosure.  Except with respect to the material
terms and conditions of the transactions contemplated by the Transaction
Documents, including the Schedules and Exhibits hereto, the Company confirms
that neither it nor any other Person acting on its behalf has provided any of
the Purchasers or their agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchasers will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished by or on behalf of the Company to the Purchasers
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, is, as of the Closing Date, true and correct
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4 hereof.

 

3.25                        Insurance.  The Company and the Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as are prudent and customary in the businesses in
which the Company and the Subsidiaries are engaged, including, but not limited
to, directors and officers insurance coverage at least equal to the aggregate
Purchase Price. Neither the Company nor any Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business without a significant increase in cost.

 

3.26                        Investment Company Act.  Neither the Company nor any
Subsidiary is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

 

3.27                        Foreign Payments; Undisclosed Contract Terms.

 

3.27.1.           To the knowledge of the Company, neither the Company nor any
Subsidiary has made any offer, payment, promise to pay or authorization for the
payment of money or an offer, gift, promise to give, or authorization for the
giving of anything of value to any Person in violation of the Foreign Corrupt
Practices Act of 1977, as amended and the rules and regulations promulgated
thereunder.

 

3.27.2.           To the knowledge of the Company, there are no understandings,
arrangements, agreements, provisions, conditions or terms relating to, and there
have been no payments made to any Person in connection with any agreement,
Contract, commitment, lease or other contractual undertaking of the Company or
any Subsidiary which are not expressly set forth in such contractual
undertaking.

 

12

--------------------------------------------------------------------------------


 

3.28                        No Broker.  Neither the Company nor any Subsidiary
has employed any broker or finder, or incurred any liability for any brokerage
or finder’s fees in connection with the sale of the Units pursuant to this
Agreement or the other Transaction Documents.

 

3.29                        Compliance with Laws.  Neither the Company nor any
Subsidiary is in violation of, or in default under, any Requirement of Law
applicable to such Subsidiary, or any Order issued or pending against such
Subsidiary or by which the Company’s or such Subsidiary’s properties are bound,
except for such violations or defaults that have not had, and could not
reasonably be expected to have, a Material Adverse Effect.

 

3.30                        No Integrated Offering. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Section 4, neither the
Company, nor any of its affiliates, nor any Person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Units to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

 

3.31                        Application of Takeover Protections.  The Company
and the Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.

 

3.32                        No General Solicitation. Neither the Company nor any
person acting on behalf of the Company has offered or sold any of the Securities
by any form of general solicitation or general advertising.  The Company has
offered the Securities for sale only to the Purchasers and certain other
“accredited investors” within the meaning of Rule 501 under the Securities Act.

 

3.33                        Intentionally Omitted.

 

3.34                        Stock Option Plans. Except as set forth in the SEC
Reports or on Schedule 3.34, each stock option or stock issuance granted by the
Company under the Company’s stock incentive plan was granted (i) in accordance
with the terms of the Company’s stock incentive plan and (ii) such options had
an exercise price at least equal to the fair market value of the Common Stock on
the date such stock option would be considered granted under GAAP and applicable
law. No stock option granted under the Company’s stock option plan has been
backdated.  The Company has not knowingly granted, and there is no and has been
no Company policy or practice to knowingly grant, stock options prior to, or
otherwise knowingly coordinate the grant of stock options with, the release or
other public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.

 

3.35                        Office of Foreign Assets Control.  Neither the
Company nor any Subsidiary nor, to the Company’s knowledge, any director,
officer, agent, employee or affiliate of the Company or any Subsidiary is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”).

 

13

--------------------------------------------------------------------------------


 

3.36                        U.S. Real Property Holding Corporation.  The Company
is not and has never been a U.S. real property holding corporation within the
meaning of Section 897 of the Internal Revenue Code of 1986, as amended, and the
Company shall so certify upon Purchaser’s request.

 

3.37                        Money Laundering.  The operations of the Company and
its Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company or any
Subsidiary, threatened.

 

3.38                        Bad Actor Disqualification

 

(a)                                 No Disqualification Events. With respect to
Securities to be offered and sold hereunder in reliance on Rule 506 under the
Securities Act (“Regulation D Securities”), none of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering, any beneficial owner of
20% or more of the Company’s outstanding voting equity securities, calculated on
the basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person” and, together, “Issuer Covered
Persons”) is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”).

 

(b)                                 Other Covered Persons. The Company is not
aware of any person that (i) has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of the
Securities and (ii) who is subject to a Disqualification Event.

 

3.39                        Transactions with Affiliates and Employees.  Except
as set forth in the SEC Reports, none of the officers or directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than for: (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and
(iii) other employee benefits, including stock option agreements under any stock
option plan of the Company.

 

3.40                        Sarbanes-Oxley; Internal Accounting Controls. 
Except as set forth in the SEC Reports, the Company is in material compliance
with all provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it
as of the date hereof. Except as disclosed in the SEC Reports, the Company and
the Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as disclosed in the SEC Reports, the Company
has established disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)) for the

 

14

--------------------------------------------------------------------------------


 

Company and designed such disclosure controls and procedures to ensure that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the SEC’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

 

3.41                        Listing and Maintenance Requirements.  The Common
Stock is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and
the Company has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the SEC is
contemplating terminating such registration.  Except as set forth in the SEC
Reports, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.

 

3.42                        Regulation M Compliance.  The Company has not, and
to its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company, in connection with the sale of the
Securities.

 

3.43                        DTC Status.  The Company’s transfer agent, Equity
Stock Transfer (the “Transfer Agent”) is a member participant of the Depository
Trust Company Automated Securities Transfer Program.  The Company’s Common Stock
is currently eligible for transfer pursuant to the Depository Trust Company
Automated Securities Transfer Program. As of the date of the Agreement, the
Company’s common stock is currently trading on NASDAQ under the symbols “MARA”.

 

3.44                        Intentionally Omitted.

 

3.45                        Registration Rights.  Except as set forth on
Schedule 3.45 or in the SEC Reports and as required pursuant to the Registration
Rights Agreement, neither the Company nor any Subsidiary is under any
obligation, or has granted any rights that have not been terminated, to register
any of such Subsidiary’s currently outstanding securities or any of its
securities that may hereafter be issued.

 

3.46                        Intentionally Omitted.

 

3.47                        Right to Receive Additional Shares and Right of
Participation. Except as set forth on Schedule 3.47 or in the SEC Reports or in
connection with the Units issued in this Offering, no existing shareholder of
the Company has any right to cause the Company to issue additional shares of
Common Stock to such shareholder and no shareholder has any right of
participation in connection with this Offering that has not been waived.

 

15

--------------------------------------------------------------------------------


 

3.48                        Solvency.  Based on the consolidated financial
condition of the Company and Subsidiaries as of each Closing Date, and the
Company’s good faith estimate of the fair market value of its assets, after
giving effect to the receipt by the Company of the proceeds from the sale of the
Securities hereunder and the transactions contemplated in the Transaction
Documents and the agreements set forth in the schedules and exhibits hereto:
(i) the fair saleable value of the Company’s assets exceeds the amount that will
be required to be paid on or in respect of the Company’s existing debts and
other liabilities (including known contingent liabilities) as they mature,
(ii) the Company’s assets do not constitute unreasonably small capital to carry
on its business as now conducted and as proposed to be conducted including its
capital needs taking into account the particular capital requirements of the
business conducted by the Company, consolidated and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its
liabilities when such amounts are required to be paid.  The Company does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).  The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date.  The SEC Reports discloses, as of the
date hereof all outstanding secured and unsecured Indebtedness of the Company or
any Subsidiary, or for which the Company or any Subsidiary has commitments.  For
the purposes of this Agreement, “Indebtedness” means (x) any liabilities for
borrowed money or amounts owed in excess of $50,000 in the aggregate (other than
trade accounts payable incurred in the ordinary course of business), (y) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.  Neither the Company nor any
Subsidiary is in default with respect to any Indebtedness.

 

3.49                        Accountants.  The Company’s accounting firm is set
forth on Schedule 3.49.  To the knowledge and belief of the Company, such
accounting firm: (i) is a registered public accounting firm as required by the
Exchange Act and (ii) shall express its opinion with respect to the financial
statements to be included in the Company’s Annual Report for the fiscal year
ending December 30, 2017.  There are no disagreements of any kind presently
existing, or reasonably anticipated by the Company to arise, between the Company
and such accountants.

 

3.50                        Holding Period. The Company represents that the
Securities will be deemed to be beneficially owned upon issuance, subject to
applicable laws and will not take any position to the contrary.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS.

 

Each of the Purchasers hereby severally, and not jointly, represents and
warrants to the Company as of the date hereof and as of the Closing Date, that:

 

4.1.1                     Organization; Authority.  Such Purchaser is either an
individual or an entity duly incorporated or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
formation with full right, corporate, partnership, limited liability company or
similar power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of such Purchaser. Each

 

16

--------------------------------------------------------------------------------


 

Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

4.1.2                     Understandings or Arrangements.  Such Purchaser is
acquiring the Securities as principal for its own account and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities (this representation and warranty
not limiting such Purchaser’s right to sell the Securities in compliance with
applicable federal and state securities laws). Such Purchaser understands that
the Securities are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law, and cannot be sold
without such registration or an available exemption therefrom, and is acquiring
such Securities as principal for his, her or its own account and not with a view
to or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law (this representation and warranty not
limiting such Purchaser’s right to sell such Securities pursuant to a
registration statement or otherwise in compliance with applicable federal and
state securities laws).

 

4.1.3                     Purchaser Status. At the time such Purchaser was
offered the Securities, it was, and as of the date hereof it is, and on each
date on which it exercises any Warrants or converts any Notes, it will be an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act.

 

4.1.4                     Experience of Such Purchaser.  Such Purchaser, either
alone or together with its representatives, has such knowledge, sophistication
and experience in business and financial matters so as to be capable of
evaluating the merits and risks of the prospective investment in the Securities,
and has so evaluated the merits and risks of such investment. Such Purchaser is
able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment.

 

4.1.5                     Access to Information. Such Purchaser acknowledges
that it has had the opportunity to review the Transaction Documents (including
all exhibits and schedules thereto) and the SEC Reports and has been afforded,
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Securities and the merits and risks of
investing in the Securities; (ii) access to information about the Company and
its financial condition, results of operations, business, properties, management
and prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.

 

5.                                      CONDITIONS TO THE CLOSING.

 

5.1                               Conditions to Purchasers’ Obligations at the
Closing.  The obligations of the Purchasers to consummate the transactions
contemplated herein to be consummated at the Closing, on or prior to the
Closing, of the conditions set forth below and applicable thereto.

 

17

--------------------------------------------------------------------------------


 

5.1.1.                  Representations and Warranties; Performance of
Obligations.  Each of the representations and warranties of the Company
contained herein shall be true and correct on and as of the Closing Date (except
as otherwise set forth therein). As of any Closing, the Company shall have
performed and complied with the covenants and provisions of this Agreement
required to be performed or complied with by it at or prior to the Closing Date.
At such Closing, the Purchasers shall have received certificates of the Company
dated as of the date of such Closing, signed by the president or chief executive
officer of the Company, certifying as to the fulfillment of the conditions set
forth in this Section 5.1 and the truth and accuracy of the representations and
warranties of the Company contained herein as of the Closing Date.

 

5.1.2.                  Issuance in Compliance with Laws.  The sale and issuance
of the Units shall be legally permitted by all laws and regulations to which any
of the Purchasers and the Company are subject.

 

5.1.3.                  Filings, Consents, Permits, and Waivers.  The Company
shall have made all filings and obtained any and all Consents, Permits, waivers,
and Regulatory Approvals necessary for consummation of the transactions
contemplated by the Agreement and the other Transaction Documents, except for
such filings as are not due to be made until after the applicable Closing.

 

5.1.4.                  Reservation of the Common Stock, Warrant Shares and
Conversion Shares.  The Warrant Shares and Conversion Shares, which were the
subject of such Closing shall have been duly authorized and reserved for
issuance by the Board of Directors.

 

5.1.5.                  Registration Rights Agreement.  On or prior to the
Closing, the Registration Rights Agreement, substantially in the form attached
hereto as Exhibit D (the “Registration Rights Agreement”), shall have been
executed and delivered by the Company.

 

5.1.6.                  Legal Opinion.  On the Closing Date, the Purchasers
shall have received a legal opinion addressed to each of them, dated as of the
Closing Date, substantially in the form agreed to from Sichenzia Ross Ference
Kesner LLP.

 

5.1.7.                  Intercreditor Agreement. On or subsequent to the
closing, the Purchasers and the Company shall have entered into an intercreditor
agreement with DBD Credit Funding LLC.

 

5.1.8.                  Proceedings and Litigation.  No action, suit or
proceeding shall have been commenced by any Person against any party hereto
seeking to restrain or delay the purchase and sale of the Units or the other
transactions contemplated by this Agreement or any of the other Transaction
Documents.

 

5.1.9.                  No Material Adverse Effect.  Since the date hereof,
there shall not have occurred any effect, event, condition or circumstance
(including, without limitation, the initiation of any litigation or other legal,
regulatory or investigative proceeding) that individually or in the aggregate,
with or without the passage of time, the giving of notice, or both, that has
had, or could reasonably be expected to have, a Material Adverse Effect or which
could adversely affect the Company’s ability to perform its respective
obligations under this Agreement or any of the other Transaction Documents.

 

5.1.10.           Shareholder Approval. The issuances of the Securities
underlying the Notes and Warrants shall have been duly approved by shareholders
of the Company prior to issuance of any Common Stock that exceeds 19.99% of the
current outstanding Common Stock of the Company, as set forth in the Notes and
Warrants. In the event that Shareholder approval is not obtained by October 31,
2017, the balance of the funds held in the Escrow Account shall be returned to
the Purchasers pro-rata based on the amount of their investment. If there are
insufficient funds available in the account or otherwise, the Company will issue
the Purchasers promissory notes with economic terms substantially similar to the
Notes and the Purchasers shall return the pro-rata portion of the Notes and
Warrants for cancellation.

 

18

--------------------------------------------------------------------------------


 

5.1.11.           Elimination of Outstanding Indebtedness to DBD Credit Funding
LLC. As of the Closing Date, the Company will have entered into an agreement
that provides for the elimination of the outstanding indebtedness to DBD Credit
Funding LLC on terms and conditions acceptable to the Purchasers.

 

5.1.12.           No Participation Rights. Any right of participation in this
Offering by any Person shall have been waived by such Person.

 

5.1.13.           Intentionally Omitted.

 

5.1.14.           Balance Sheet.  The Company shall have provided a pro forma
balance sheet dated as of the Closing Date.

 

5.1.15.           Delivery of Documents at the Closing.  The Company shall have
executed and delivered the following documents, on or prior to the Closing Date:

 

(a)                                 Notes.  Original Notes for the amounts
invested in substantially the form of Exhibit A for the Notes to be issued on
the Closing Date;

 

(b)                                 Warrants.   Original certificates for the
Warrants, in substantially the form of Exhibit B for the Warrants to be issued
on the Closing Date;

 

(c)                                  Legal Opinion.  The legal opinion required
by Section 5.1.6 hereof;

 

(d)                                 Secretary’s Certificate.  A certificate of
the Secretary of the Company (i)attaching and certifying as to the Company’s
Certificate of Incorporation, (ii) attaching and certifying as to the Bylaws of
the Company in effect at the Closing, (iii) attaching and certifying as to
copies of resolutions by the Board of Directors of the Company authorizing and
approving this Agreement and the other Transaction Documents; and the
transactions contemplated hereby; (iv) certifying as to the incumbency of the
officers of the Company executing this Agreement and the other Transaction
Documents.

 

5.1.16.           Market Condition. From the date hereof to the Closing Date,
trading in the Common Stock shall not have been suspended by the Commission or
the Company’s principal Trading Market and, at any time from the date hereof
prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of such Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.

 

19

--------------------------------------------------------------------------------


 

5.2                               Conditions to Obligations of the Company at
the Closing.  The obligation of the Company to consummate the transactions
contemplated herein to be consummated at the Closing, is subject to the
satisfaction, on or prior to the date of such Closing of the conditions set
forth below and applicable thereto, any of which may be waived in writing by the
Company:

 

5.2.1.                  Payment of Purchase Price. The Purchasers shall have
delivered the aggregate Purchase Price to the Escrow Account as of the Closing
Date.

 

5.2.2.                  Representations and Warranties; Performance of
Obligations.  Each of the representations and warranties of the Purchasers
contained herein shall be true and correct on and as of the Closing Date. As of
the Closing Date, the Purchasers shall have performed and complied with the
covenants and provisions of this Agreement required to be performed or complied
with by them at or prior to the Closing Date.

 

5.2.3.                  Proceedings and Litigation.  No action, suit or
proceeding shall have been commenced by any Governmental Authority against any
party hereto seeking to restrain or delay the purchase and sale of the Units or
the other transactions contemplated by this Agreement.

 

5.2.4.                  Qualifications.  All Permits, if any, that are required
in connection with the lawful issuance and sale of the Units pursuant to this
Agreement shall be obtained and effective as of the Closing.

 

6.                                      COVENANTS OF THE PARTIES.

 

6.1                               Commercially Reasonable Efforts.  Upon the
terms and subject to the conditions set forth in this Agreement, the parties to
this Agreement shall use their respective good faith commercially reasonable
efforts to take, or cause to be taken, without any party being obligated to
incur any material internal costs or make any payment or payments to any third
party or parties which, individually or in the aggregate, are material and are
not otherwise legally required to be made, all actions, and to do or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable for such party to consummate and make effective,
in the most expeditious manner practicable, the Closing and the other
transactions contemplated hereunder.

 

6.2                               Post-Closing Filings.  In connection with the
Closing, the Company and the Purchasers, if applicable, agree to file all
required forms or filings under applicable securities laws.

 

6.3                               Transfer Restrictions.

 

6.3.1                     The Securities may only be disposed of in compliance
with state and federal securities laws.  In connection with any transfer of
Securities other than: (i) pursuant to an effective registration statement,
(ii) pursuant to Rule 144, (iii) a transfer to the Company, (iv) a transfer to
an Affiliate of a Purchaser, or (v) in connection with a pledge as contemplated
in Section 6.3.3, the Company may require the transferor thereof to provide to
the Company, at the Company’s expense, an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.  As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and the Registration
Rights Agreement and shall have the rights and obligations of a Purchaser under
this Agreement and the other Transaction Documents.

 

20

--------------------------------------------------------------------------------


 

6.3.2                     The Purchasers agree to the imprinting, so long as is
required by Section 6.3.1, of a legend on any of the Securities, including the
Notes, the Warrants, the Warrant Shares and the Conversion Shares, substantially
in the following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
EXERCISABLE HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

6.3.3                     The Company acknowledges and agrees that a Purchaser
may from time to time pledge pursuant to a bona fide margin agreement with a
registered broker-dealer or grant a security interest in some or all of the
Securities to a financial institution that is an Accredited Investor and who
agrees to be bound by the provisions of this Agreement and, if required under
the terms of such arrangement, such Purchaser may transfer pledge or secure
Securities to the pledgees or secured parties.  Such a pledge or transfer would
not be subject to approval of the Company and no legal opinion of legal counsel
of the pledgee, secured party or pledgor shall be required in connection
therewith.  Further, no notice shall be required of such pledge.  At the
appropriate Purchaser’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities,
including, if the Securities are subject to registration pursuant to a
registration rights agreement, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders thereunder.

 

6.3.4                     Certificates evidencing the Underlying Shares, except
as otherwise required by applicable law, rule, regulation of practice, shall not
contain any legend (“Unlegended Shares”) (including the legend set forth in
Section 4.1(b) hereof): (i) while a registration statement covering the resale
of such security is effective under the Securities Act, (ii) following any sale
of such Underlying Shares pursuant to Rule 144, (iii) if such Underlying Shares
are eligible for sale under Rule 144, without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such Underlying Shares and without volume or manner-of-sale restrictions or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Transfer Agent promptly after the effective date of a
registration statement if required by the Transfer Agent to effect the removal
of the legend hereunder. If all or any Notes are converted or any portion of a
Warrant is exercised at a time when there is an effective registration statement
to cover the resale of the Underlying Shares, or if such Underlying Shares may
be sold under Rule 144 or if such legend is not otherwise required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Underlying Shares shall be issued free of all legends.  The Company agrees
that following such time as such legend is no longer required under this
Section 6.3.4, it will, no later than two Trading Days following the delivery by
a Purchaser to the Company or the Transfer Agent of a certificate

 

21

--------------------------------------------------------------------------------


 

representing Underlying Shares, as applicable, issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Purchaser a certificate representing such shares that is free
from all restrictive and other legends (however, the Corporation shall use
reasonable best efforts to deliver such shares within two (2) Trading Days). 
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 6.  Certificates for Underlying Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by such Purchaser.

 

6.3.5                     In addition to such Purchaser’s other available
remedies, provided the conditions for legend removal set forth in Section 6.3.4
exist, the Company shall pay to a Purchaser, in cash, as partial liquidated
damages and not as a penalty, for each $1,000 of Underlying Shares (based on the
higher of the actual purchase price or VWAP of the Common Stock on the date such
Securities are submitted to the Transfer Agent) delivered for removal of the
restrictive legend and subject to Section 6.3.4, $10 per Trading Day for each
Trading Day after the Legend Removal Date (increasing to $20 per Trading Day
after the fifth Trading Day) until such certificate is delivered without a
legend.  Nothing herein shall limit such Purchaser’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required by the Transaction Documents, and such Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

 

6.3.6                     In lieu of delivering physical certificates
representing the Unlegended Shares, upon request of a Purchaser, so long as the
certificates therefor do not bear a legend and the Purchaser is not obligated to
return such certificate for the placement of a legend thereon, the Company shall
cause its transfer agent to electronically transmit the Unlegended Shares by
crediting the account of Purchaser’s prime broker with the Depository Trust
Company through its Deposit Withdrawal At Custodian system, provided that the
Company’s Common Stock is DTC eligible and the Company’s transfer agent
participates in the Deposit Withdrawal at Custodian system. Such delivery must
be made on or before the Legend Removal Date.

 

6.3.7                     In the event a Purchaser shall request delivery of
Unlegended Shares as described in this Section 6.3.7 and the Company is required
to deliver such Unlegended Shares, the Company may not refuse to deliver
Unlegended Shares based on any claim that such Purchaser or anyone associated or
affiliated with such Purchaser has not complied with Purchaser’s obligations
under the Transaction Documents, or for any other reason, unless, an injunction
or temporary restraining order from a court, on notice, restraining and or
enjoining delivery of such Unlegended Shares shall have been sought and obtained
by the Company and the Company has posted a surety bond for the benefit of such
Purchaser in the amount of the greater of (i) 120% of the amount of the
aggregate purchase price of the Underlying Shares to be subject to the
injunction or temporary restraining order, or (ii) the VWAP of the Common Stock
on the trading day before the issue date of the injunction multiplied by the
number of Unlegended Shares to be subject to the injunction, which bond shall
remain in effect until the completion of arbitration/litigation of the dispute
and the proceeds of which shall be payable to such Purchaser to the extent
Purchaser obtains judgment in Purchaser’s favor.

 

6.3.8                     In addition to any other rights available to
Purchaser, if the Company fails to deliver to a Purchaser Unlegended Shares as
required pursuant to this Agreement and after the Legend Removal Date the
Purchaser, or a broker on the Purchaser’s behalf, purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such Purchaser of the shares of Common Stock which the Purchaser was
entitled to receive in unlegended form from the Company (a “Buy-In”), then the
Company shall promptly pay in cash to the Purchaser (in addition to any remedies
available to or elected by the Purchaser) the amount, if any, by which (A) the
Purchaser’s total

 

22

--------------------------------------------------------------------------------


 

purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the aggregate purchase price of the shares
of Common Stock delivered to the Company for reissuance as Unlegended Shares
together with interest thereon at a rate of 15% per annum accruing until such
amount and any accrued interest thereon is paid in full (which amount shall be
paid as liquidated damages and not as a penalty).  For example, if a Purchaser
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to $10,000 of purchase price of Underlying Shares
delivered to the Company for reissuance as Unlegended Shares, the Company shall
be required to pay the Purchaser $1,000, plus interest, if any. The Purchaser
shall provide the Company written notice indicating the amounts payable to the
Purchaser in respect of the Buy-In.

 

6.3.9                     Each Purchaser, severally and not jointly with the
other Purchasers, agrees with the Company that such Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Securities as set forth in this Section 6.3.9 is predicated upon
the Company’s reliance upon this understanding.

 

6.4                               Acknowledgment of Dilution.  The Company and
Purchasers acknowledge that the issuance of the Securities may result in
dilution of the outstanding shares of Common Stock, which dilution may be
substantial under certain market conditions.  The Company and Purchasers further
acknowledge that its obligations under the Transaction Documents, including,
without limitation, its obligation to issue the Underlying Shares pursuant to
the Transaction Documents, are unconditional and absolute and not subject to any
right of set off, counterclaim, delay or reduction, regardless of the effect of
any such dilution or any claim the Company may have against any Purchaser and
regardless of the dilutive effect that such issuance may have on the ownership
of the other stockholders of the Company, provided the requirements for issuance
of the Underlying Shares are met, including, without limitation, the requirement
to obtain NASDAQ approval and the approval of shareholders in accordance with
Nasdaq Rule 5635(d).

 

6.5                               Furnishing of Information; Public Information.

 

6.5.1                     Until the earliest of the time that (i) no Purchaser
owns Securities or (ii) the Warrants have expired, the Company covenants to file
all periodic reports with the Commission pursuant to the Exchange Act and
maintain the registration of the Common Stock under Section 12(b) or 12(g) of
the Exchange Act after such time as the Company initially becomes subject to
such requirements and to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act and timely file
all reports that would be required to be filed by an issuer subject to
Section 12(b) or 12(g) of the Exchange Act even if the Company is not then
subject to the reporting requirements of the Exchange Act.

 

6.5.2                     At any time commencing on the Closing Date and ending
at such time that all of the Securities may be sold without the requirement for
the Company to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if the Company shall fail for
any reason to satisfy the current public information requirement under
Rule 144(c) (a “Public Information Failure”) then, in addition to such
Purchaser’s other available remedies, the Company shall pay to a Purchaser, in
cash, as partial liquidated damages and not as a penalty, by reason of any such
delay in or impairment of its ability to sell the Securities, an amount in cash
equal to 2.0% of the aggregate amount of the Purchase Price for the Units and
accrued interest thereon, and aggregate Exercise Price of Warrant Shares held by
such Purchaser on the day of a Public Information Failure and on every thirtieth
(30th) day (pro-rated for periods totaling less than thirty days) thereafter
until the

 

23

--------------------------------------------------------------------------------


 

earlier of (a) the date such Public Information Failure is cured and (b) such
time that such public information is no longer required  for the Purchasers to
transfer the Underlying Shares pursuant to Rule 144.  The payments to which a
Purchaser shall be entitled pursuant to this Section 6.5.2 are referred to
herein as “Public Information Failure Payments.”  Public Information Failure
Payments shall be paid on the earlier of (i) the last day of the calendar month
during which such Public Information Failure Payments are incurred and (ii) the
third (3rd) Business Day after the event or failure giving rise to the Public
Information Failure Payments is cured.  In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (prorated for
partial months) until paid in full. Nothing herein shall limit such Purchaser’s
right to pursue actual damages for the Public Information Failure, and such
Purchaser shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.  Notwithstanding anything herein to the contrary, the
Company’s obligation for Public Information Failure Payments shall not exceed
6%.

 

6.6.                            Integration.  The Company shall not sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
pursuant to the Transaction Documents.

 

6.7                               Conversion and Exercise Procedures.  Each of
the form of Notice of Exercise included in the Warrants and the form of Notice
of Conversion included in the Notes sets forth the totality of the procedures
required of the Purchasers in order to exercise the Warrants or convert the
Notes to the knowledge of the Company.  No additional legal opinion, other
information or instructions shall be required of the Purchasers to exercise
their Warrants or convert their Notes except as contemplated in the Transaction
Documents. The Company shall honor exercises of the Warrants and conversions of
the Notes and shall deliver Underlying Shares in accordance with the terms,
conditions and time periods set forth in the Transaction Documents.

 

6.8                               Replacement of Securities.  If any certificate
or instrument evidencing any Securities is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement securities.  If a
replacement certificate or instrument evidencing any securities is requested due
to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

6.9                               Securities Laws Disclosure; Publicity.  The
Company shall on or before the fourth Trading Day following the Closing Date,
file a Current Report on Form 8-K including the Transaction Documents as
exhibits thereto with the Commission (“Form 8-K”).    From and after the filing
of the Form 8-K, the Company represents to the Purchasers that it shall have
publicly disclosed all material, non-public information delivered to any of the
Purchasers by the Company or any Subsidiary, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents prior to the date hereof.  The Company
and each Purchaser shall consult with each other in issuing any press releases
with respect to the transactions contemplated hereby, and neither the Company
nor any Purchaser shall issue any press release nor otherwise make any such
public statement without the prior consent of the Company, with respect to any
press release of any Purchaser, or without the prior consent of each Purchaser,
with respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior

 

24

--------------------------------------------------------------------------------


 

notice of such public statement or communication.  Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission or any
regulatory agency or Trading Market unless the name of such Purchaser is already
included in the body of the Transaction Documents, without the prior written
consent of such Purchaser, except: (a) as required by federal securities law in
connection with the filing of final Transaction Documents with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure permitted under this clause (b).  The Company may file
a Form 10-Q in lieu of the Form 8-K provided such filing contains the content
required to be included in the Form 8-K and the Form 10-Q is filed not later
than the Trading Day after the Closing Date.

 

6.10                        Shareholder Rights Plan.  No claim will be made or
enforced by the Company or, with the consent of the Company, any other Person,
that any Purchaser is an “Acquiring Person” under any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or similar anti-takeover plan or arrangement in effect or hereafter
adopted by the Company, or that any Purchaser could be deemed to trigger the
provisions of any such plan or arrangement, by virtue of receiving Securities
under the Transaction Documents or under any other agreement between the Company
and the Purchasers.

 

6.11                        Non-Public Information.  Except with respect to the
material terms and conditions of the transactions contemplated by the
Transaction Documents, the Company covenants and agrees that neither it, nor any
other Person acting on its behalf, will provide any Purchaser or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Purchaser shall have entered
into a written agreement with the Company regarding the confidentiality and use
of such information.  The Company understands and confirms that each Purchaser
shall be relying on the foregoing covenant in effecting transactions in
securities of the Company.

 

6.12                        Form D; Blue Sky Filings.  The Company shall timely
file a Form D with respect to the Securities as required under Regulation D
promulgated under the Securities Act and to provide a copy thereof, promptly
upon request of the Purchasers. The Company shall take such action as the
Company shall reasonably determine is necessary in order to obtain an exemption
for, or to qualify the Securities for, sale to the Purchaser at the Closing
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of such actions promptly upon request of any
Purchaser.

 

6.13                        Equal Treatment of Purchasers.  No consideration
(including any modification of any Transaction Document) shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of any of this Agreement unless the same consideration is also offered
on a ratable basis to all of the parties to this Agreement. For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by the Company and negotiated separately by each Purchaser, and is intended for
the Company to treat the Purchasers as a class and shall not in any way be
construed as the Purchasers acting in concert or as a group with respect to the
purchase, disposition or voting of Securities or otherwise.

 

6.14                        Reservation and Listing of Securities.

 

6.14.1              The Company shall maintain a reserve from its duly
authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may then be required to fulfill its obligations in
full under the Transaction Documents, but not less than the Required Minimum.

 

25

--------------------------------------------------------------------------------


 

6.14.2              If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than the Required Minimum
on such date, then the Board of Directors shall amend the Company’s certificate
or articles of incorporation to increase the number of authorized but unissued
shares of Common Stock to at least the Required Minimum at such time, as soon as
possible and in any event not later than the 60th day after such date.

 

6.14.3              The Company shall prior to the Closing, if applicable:
(i) in the time and manner required by the principal Trading Market, prepare and
file with such Trading Market an additional shares listing application covering
a number of shares of Common Stock at least equal to the Required Minimum on the
date of such application, (ii) take all steps necessary to cause such shares of
Common Stock to be approved for listing or quotation on such Trading Market as
soon as possible thereafter, (iii) provide to the Purchasers evidence of such
listing or quotation and (iv) maintain the listing or quotation of such Common
Stock on any date at least equal to the Required Minimum on such date on such
Trading Market or another Trading Market.  The Company will take all action
necessary to continue the listing or quotation and trading of its Common Stock
on a Trading Market until the earlier of (i) at two (2) years after the Closing
Date, and (ii) for so long as the Notes or Warrants are outstanding, and will
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market.  In the event the
aforedescribed listing is not continuously maintained for two (2) years after
the Closing Date and for so long as Notes or Warrants are outstanding (a
“Listing Default”), then in addition to any other rights the Purchasers may have
hereunder or under applicable law, on the first day of a Listing Default and on
each monthly anniversary of each such Listing Default date (if the applicable
Listing Default shall not have been cured by such date) until the applicable
Listing Default is cured, the Company shall pay to each Purchaser an amount in
cash, as partial liquidated damages and not as a penalty, equal to 2.0% of the
aggregate Purchase Price, conversion price of Conversion Shares and purchase
price of Warrant Shares held by such Purchaser or which may be acquired upon
exercise of Warrants on the day of a Listing Default and on every thirtieth day
(pro-rated for periods less than thirty days) thereafter until the date such
Listing Default is cured.  If the Company fails to pay any liquidated damages
pursuant to this Section in a timely manner, the Company will pay interest
thereon at a rate of 1.5% per month (pro-rated for partial months) to the
Purchaser.  Notwithstanding anything herein to the contrary, the Company’s
obligation for Listing Default payments shall not exceed 6%.

 

6.15                        Use of Proceeds.  The Company shall use the net
proceeds from the sale of the Securities from the Closing for repayment of
accounts payable and working capital as described on Schedule 6.15.

 

6.16                        Purchaser’s Exercise Limitations.  The Company shall
not effect exercise of the rights granted in Section 7.2 of this Agreement, and
a Purchaser shall not have the right to exercise any portion of such rights
granted in Section 7.2 only to the extent that after giving effect to such
exercise, the Purchaser, would beneficially own in excess of the Beneficial
Ownership Limitation (as defined in the Notes and Warrants), applied in the
manner set forth in the Notes and Warrants.  In such event the right by
Purchaser to benefit from such rights or receive shares in excess of the
Beneficial Ownership Limitation shall be held in abeyance until such times as
such excess shares shall not exceed the Beneficial Ownership Limitation,
provided the Purchaser complies with the Purchaser’s other obligations in
connection with the exercise by Purchaser of its rights pursuant to Section 7.2.

 

6.17                        Consent For Subsequent Equity Sales. For as long as
25% of the Notes sold hereunder are outstanding, the Company may not sell any
securities above 6,000,000 shares without the prior written consent of the
purchaser who purchases the largest principal amount of Notes in the Offering
(the “Designated Purchaser”), provided that, such consent will not be required
with respect to any Exempt Issuances.  Unless terminated earlier by agreement of
the Designated Purchaser and the Company, the restrictions contained in this
Section 6.17 shall expire on the 4th anniversary of the date of this Agreement.

 

26

--------------------------------------------------------------------------------


 

6.18                        Subsequent Equity Sales.  From the date hereof until
the Notes are no longer outstanding, the Company will not, without the consent
of the Designated Purchaser  enter into any Equity Line of Credit or similar
agreement, issue or agree to issue floating or Variable Priced Equity Linked
Instruments nor issue or agree to issue any of the foregoing or equity with
price reset rights (subject to adjustment for stock splits, distributions,
dividends, recapitalizations and the like) (collectively, a “Variable Rate
Transaction”).  For purposes hereof, “Equity Line of Credit” shall include any
transaction involving a written agreement between the Company and an investor or
underwriter whereby the Company has the right to “put” its securities to the
investor or underwriter over an agreed period of time and at an agreed price or
price formula, and “Variable Priced Equity Linked Instruments” shall include:
(A) any debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock or Common Stock Equivalents or any of the foregoing at a price that can be
reduced either (1) at any conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security, or (2) with a fixed conversion, exercise or exchange price that is
subject to being reset at some future date at any time after the initial
issuance of such debt or equity security due to a change in the market price of
the Company’s Common Stock since date of initial issuance, or upon the issuance
of any debt, equity or Common Stock Equivalent, and (B) any amortizing
convertible security which amortizes prior to its maturity date, where the
Company is required or has the option to (or any investor in such transaction
has the option to require the Company to) make such amortization payments in
shares of Common Stock which are valued at a price that is based upon and/or
varies with the trading prices of or quotations for Common Stock at any time
after the initial issuance of such debt or equity security (whether or not such
payments in stock are subject to certain equity conditions).  For purposes of
determining the total consideration for a convertible instrument (including a
right to purchase equity of the Company) issued, subject to an original issue or
similar discount or which principal amount is directly or indirectly increased
after issuance, the consideration will be deemed to be the actual net cash
amount received by the Company in consideration of the original issuance of such
convertible instrument.  For so long as the Notes or Warrants are outstanding,
the Company will not, without the consent of a Designated Purchaser, issue any
Common Stock or Common Stock Equivalents to officers, directors, and employees
of the Company unless such issuance is an Exempt Issuance or in the amounts and
on the terms set forth on Schedule 6.18.  For so long as any Notes and Warrants
are outstanding, the Company will not amend the terms of any securities or
Common Stock Equivalents or of any agreement outstanding or in effect as of the
date of this Agreement pursuant to which same were or may be acquired without
the consent of a Designated Purchaser, if the result of such amendment would be
the issuance of securities at an effective price per share of Common Stock less
than the higher of the Conversion Price or Warrant Exercise Price in effect at
the time of such amendment.  Except for Exempt Issuances for so long as the
Notes are outstanding, the Company will not issue any Common Stock or Common
Stock Equivalents, without the consent of a Designated Purchaser.  The
restrictions and limitations in this Section 6.18 are in addition to and shall
apply whether or not a Purchaser exercises its rights pursuant to Section 7.2.

 

6.19                        Certain Transactions and Confidentiality. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
neither it, nor any Affiliate acting on such Purchaser’s behalf or pursuant to
any understanding with such Purchaser will execute any purchases or sales,
including Short Sales, of any of the Company’s securities during the period
commencing with the execution of this Agreement and ending at such time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to a press release or Form 8-K as described in Section 6.9.  Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
until such time as the transactions contemplated by this Agreement are publicly
disclosed by the Company pursuant to a

 

27

--------------------------------------------------------------------------------


 

press release or Form 8-K as described in Section 6.9, such Purchaser will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Transaction Documents and the Disclosure
Schedules.  Further, each Purchaser severally and not jointly with the other
Purchasers covenants that neither it, nor any of its Affiliates will engage in
any Short Sale transactions at any time while it beneficially owns any
Securities.  Notwithstanding the foregoing, and notwithstanding anything
contained in this Agreement to the contrary, the Company expressly acknowledges
and agrees that (i) no Purchaser makes any representation, warranty or covenant
hereby that it will not engage in effecting transactions in any securities of
the Company after the time that the transactions contemplated by this Agreement
are first publicly announced pursuant to a press release or Form 8-K as
described in Section 6.9, (ii) no Purchaser shall be restricted or prohibited
from effecting any transactions in any securities of the Company in accordance
with applicable securities laws from and after the time that the transactions
contemplated by this Agreement are first publicly announced pursuant to a press
release or Form 8-K, and (iii) no Purchaser shall have any duty of
confidentiality to the Company or its Subsidiaries after the filing of the
Form 8-K.  Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.

 

6.20                        Maintenance of Property.  The Company shall and
cause each Subsidiary to keep all of its property, which is necessary or useful
to the conduct of its business, in good working order and condition, ordinary
wear and tear excepted.

 

6.21                        Preservation of Corporate Existence.  The Company
shall preserve and maintain its corporate existence, rights, privileges and
franchises in the jurisdiction of its incorporation, and qualify and remain
qualified, as a foreign corporation in each jurisdiction in which such
qualification is necessary in view of its business or operations and where the
failure to qualify or remain qualified might reasonably have a Material Adverse
Effect upon the financial condition, business or operations of the Company taken
as a whole.

 

6.22                        DTC Program.  At all times that Notes or Warrants
are outstanding, the Company shall employ as the transfer agent for its Common
Stock and Underlying Shares a participant in the Depository Trust Company
Automated Securities Transfer Program and cause the Common Stock and Underlying
Shares to be transferable pursuant to such program.

 

6.23                        Reimbursement.  If any Purchaser becomes involved in
any capacity in any Proceeding by or against any Person who is a stockholder of
the Company (except as a result of sales, pledges, margin sales and similar
transactions by such Purchaser to or with any current stockholder), solely as a
result of such Purchaser’s acquisition of the Securities under this Agreement,
the Company will reimburse such Purchaser for its reasonable legal and other
expenses (including the cost of any investigation preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred.  The reimbursement obligations of the Company under this paragraph
shall be in addition to any liability which the Company may otherwise have,
shall extend upon the same terms and conditions to any Affiliates of the
Purchasers who are actually named in such action, proceeding or investigation,
and partners, directors, agents, employees and controlling persons (if any), as
the case may be, of the Purchasers and any such Affiliate, and shall be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person.  The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

 

28

--------------------------------------------------------------------------------


 

6.24                        Further Registration Statements. Except as set forth
on Schedule 6.24, from the date hereof until twenty-four (24) months after the
final Closing Date, the Company will not, without the consent of a Designated
Purchaser, file with the Commission or with state regulatory authorities any
registration statements, shares reserved for outside securities counsel, or
amend any already filed registration statement to increase the amount of Common
Stock registered therein, or reduce the price of which such company securities
are registered therein, until the expiration of the “Exclusion Period,” which
shall be defined as the sooner of (i) the date all the Underlying Shares have
been registered in an effective registration statement that has been effective
for not less than six months, or (ii) until all the Underlying Shares may be
resold by the Subscribers pursuant to a registration statement or
Rule 144b(l)(i), with regard to volume limitations for a period of not less than
six months.  The Exclusion Period will be tolled or reinstated, as the case may
be, during the pendency of an Event of Default as defined in the Notes.

 

6.25                        Notice of Disqualification Events. The Company will
notify the Purchasers in writing, prior to the Closing Date of (i) any
Disqualification Event relating to any Issuer Covered Person and (ii) any event
that would, with the passage of time, become a Disqualification Event relating
to any Issuer Covered Person not otherwise disclosed herein or in the SEC
Reports.

 

6.26                        Intercreditor Agreement. The Company and the
Purchasers will enter into an intercreditor agreement with DBD Credit Funding,
LLC.

 

6.27                        Duration of Undertakings.  Unless otherwise stated
in this Section 6, all of the Company’s undertakings, obligations and
responsibilities set forth in Section 6 of this Agreement shall remain in effect
for so long as any Securities remain outstanding.

 

7.                                      INDEMNIFICATION AND EXPENSES.

 

7.1                               Indemnification of Purchasers.  Subject to the
provisions of this Section 7.1, the Company will indemnify and hold each
Purchaser and its directors, officers, shareholders, members, partners,
employees and agents (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title), each Person who controls such Purchaser (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of or relating to (a) any breach of any of
the representations, warranties, covenants or agreements made by the Company in
this Agreement or in the other Transaction Documents or (b) any action
instituted against the Purchaser Parties in any capacity or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such stockholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in

 

29

--------------------------------------------------------------------------------


 

writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Purchaser Party. Any
Purchaser Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Purchaser Party except to the extent
that (i) the employment thereof has been specifically authorized by the Company
in writing, (ii) the Company has failed after thirty (30) Business Days to
assume such defense and to employ counsel or (iii) in such action there is, in
the reasonable opinion of counsel, a material conflict on any material issue
between the position of the Company and the position of such Purchaser Party, in
which case the Company shall be responsible for the reasonable fees and expenses
of no more than one such separate counsel. The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to: (1) any Purchaser
Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents, or (2) any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance. The indemnification
required by this Section 7.1 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.

 

7.2                               Most Favored Nation Provision.  From the date
hereof and for so long as a Purchaser holds any Securities, in the event that
the Company issues or sells any Common Stock or Common Stock Equivalents, if a
Purchaser then holding outstanding Securities reasonably believes that any of
the terms and conditions appurtenant to such issuance or sale are more favorable
to such investors than are the terms and conditions granted to the Purchasers
hereunder, upon notice to the Company by such Purchaser within five (5) Trading
Days after disclosure of such issuance or sale, the Company shall amend the
terms of this transaction as to such Purchaser only so as to give such Purchaser
the benefit of such more favorable terms or conditions.  This Section 7.2 shall
not apply with respect to an Exempt Issuance. The Company shall provide each
Purchaser with notice of any such issuance or sale not later than ten
(10) Trading Days before such issuance or sale.

 

7.3                               Indebtedness.  For so long as a Purchaser
holds any Securities, the Company will not incur any Indebtedness other than
Permitted Indebtedness, without the consent of the Designated Purchaser.

 

7.4                               Attorneys’ Fees and Expenses.  If any action
at law or in equity (including arbitration) is necessary to enforce or interpret
the terms of this Agreement or any Transaction Document, the prevailing party
shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled as determined by such court, equity or arbitration proceeding.

 

8.                                      MISCELLANEOUS.

 

8.1                               Governing Law; Submission to Jurisdiction;
Waiver of Trial by Jury.  This Agreement shall be governed in all respects by
the laws of the State of New York without regard to the conflict of laws
principles of the State of New York or any other jurisdiction. No suit, action
or proceeding with respect to this Agreement or any of the Transaction Documents
may be brought in any court or before any similar authority other than in a
court of competent jurisdiction in the State of New York and the parties hereby
submit to the exclusive jurisdiction of such courts for the purpose of such
suit, proceeding or judgment. Each of the parties hereto hereby irrevocably
waives any right which it may have had to bring such an action in any other
court, domestic or foreign, or before any similar domestic or foreign authority
and agrees not to claim or plead the same. Each of the parties hereto hereby
irrevocably and unconditionally waives trial by jury in any legal action or
proceeding in relation to this Agreement or any of the Transaction Documents and
for any counterclaim therein.

 

30

--------------------------------------------------------------------------------

 


 

8.2          Survival of Representations and Warranties.  The representations
and warranties made by the Company and the Purchasers herein shall survive at
the Closing. All statements contained in any certificate or other instrument
delivered by or on behalf of any party to this Agreement, pursuant to or in
connection with the transactions contemplated by this Agreement or any of the
other Transaction Documents shall be deemed to be representations and warranties
made by such party.

 

8.3          Successors and Assigns.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party.  Notwithstanding the foregoing (a) any Purchaser
may assign or transfer, in whole or, from time to time, in part, the right to
purchase all or any portion of the Units to one or more of its Affiliates
(subject to Affiliate qualification as an Accredited Investor) and (b) any
Purchaser may assign or transfer any of its rights or obligations under this
Agreement, in whole or from time to time in part, to the Company or any other
Purchaser or any Affiliate of any other Purchaser. As a condition of any
transfer pursuant to this Section 8.3, the transferee must agree in writing for
the benefit of all parties to this Agreement (which writing shall be in form and
substance reasonably acceptable to all parties to this Agreement) to be bound by
the terms and conditions of this Agreement and all other Transaction Documents
with respect to any Common Stock being transferred hereunder.

 

8.4          Entire Agreement.  This Agreement, the Exhibits and Schedules
hereto, the other Transaction Documents and each of the Exhibits delivered
pursuant thereto constitute the full and entire understanding and agreement
between the parties hereto with regard to the subject matter hereof and thereof
and no party hereto shall be liable or bound to any other party hereto in any
manner by any representations, warranties, covenants and agreements except as
specifically set forth herein and therein.

 

8.5          Severability.  If any provision of the Agreement is held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected or
impaired thereby.

 

8.6          Amendment and Waiver.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Designated Purchaser then,
or, in the case of a waiver, by the party against whom enforcement of any such
waived provision is sought.  Whenever the term “consent of the Purchasers” or a
similar term is employed herein, it shall mean the consent of a Designated
Purchaser.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

8.7          Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party, upon any breach, default or noncompliance
by another party under this Agreement, the other Transaction Documents, shall
impair any such right, power or remedy, nor shall it be construed to be a waiver
of any such breach, default or noncompliance, or any acquiescence therein, or of
or in any similar breach, default or noncompliance thereafter occurring.  Any
waiver or approval of any kind or character on any Purchaser’s part of any
breach, default or noncompliance under this Agreement, the other Transaction
Documents or any waiver on such party’s part of any provisions or conditions of
the Agreement, the other Transaction Documents, must be in writing and shall be
effective only to the extent specifically set forth in such writing.  All
remedies, either under this Agreement, the other Transaction Documents, or
otherwise afforded to any party, shall be cumulative and not alternative.

 

31

--------------------------------------------------------------------------------


 

8.8          Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, facsimile, or
electronic mail, addressed as set forth below or to such other address as such
party shall have specified most recently by written notice.  Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received), or (b) upon receipt, when sent by
electronic mail (provided confirmation of transmission is electronically
generated and keep on file by the sending party), or (c) on the second business
day following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be::

 

If to the Company, as follows:

 

11100 Santa Monica Boulevard Suite 380

Los Angeles, California 90025

E-Mail: frank@marathonpg.com

Fax: 703-997-7320

 

With a copy to:

 

Harvey Kesner, Esq.

Sichenzia Ross Ference Kesner  LLP

61 Broadway | 32nd Floor

New York, NY 10006

Fax: 212 930 9725

 

if to the Purchaser, to: the address and fax number indicated on the signature
page

 

With a copy by fax only to (which shall not constitute notice):

 

Grushko & Mittman, P.C.

515 Rockaway Avenue

Valley Stream, New York 11581

Fax: (212) 697-3575

 

8.9        Expenses.  Each party shall pay all of such party’s costs and
expenses that it incurs with respect to the preparation, negotiation, execution,
delivery and performance of this Agreement, including, without limitation, any
costs and expenses of its counsel, except that, the Company shall pay a legal
fee to the Purchasers a fee of $50,000 as instructed by the Designated
Purchaser.

 

8.10        Titles and Subtitles.  The titles of the sections and subsections of
the Agreement are for convenience of reference only and are not to be considered
in construing this Agreement.

 

32

--------------------------------------------------------------------------------


 

8.11        Counterparts; Execution by Facsimile Signature. This Agreement may
be executed in any number of counterparts (including execution by facsimile),
each of which shall be an original, but all of which together shall constitute
one instrument. This Agreement may be executed by facsimile signature(s) which
shall be binding on the party delivering same.

 

8.12        Acknowledgment.  Any investigation or other examination that may
have been made at any time by or on behalf of a party to whom representations
and warranties are made in this Agreement or in any other Transaction Documents
shall not limit, diminish, supersede, act as a waiver of, or in any other way
affect the representations, warranties and indemnities contained in this
Agreement and the other Transaction Documents, and the respective parties may
rely on the representations, warranties and indemnities made to them in this
Agreement and the other Transaction Documents irrespective of and
notwithstanding any information obtained by them in the course of any
investigation, examination or otherwise, whether before or after the Closing.

 

8.13        Publicity.  Except as otherwise required by law or applicable stock
exchange rules, no announcement or other disclosure, public or otherwise,
concerning the transactions contemplated by this Agreement shall be made, either
directly or indirectly, by any party hereto which mentions another party (or
parties) hereto without the prior written consent of such other party (or
parties), which consent shall not be unreasonably withheld, delayed or
conditioned.

 

8.14        No Third Party Beneficiaries.  Nothing in this Agreement, express or
implied, is intended to confer on any person other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
Liabilities under or by reason of this Agreement.

 

8.15        Pronouns.  All pronouns contained herein, and any variations
thereof, shall be deemed to refer to the masculine, feminine or neutral,
singular or plural, as to the identity of the parties hereto may require.

 

8.16        Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
Proceeding for such purpose. The Company has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by any of the Purchasers.
It is expressly understood and agreed that each provision contained in this
Agreement and in each other Transaction Document is between the Company and a
Purchaser, solely, and not between the Company and the Purchasers collectively
and not between and among the Purchasers.

 

33

--------------------------------------------------------------------------------


 

9.             DEFINITIONS.

 

As used in this Agreement, the following terms shall have the meanings herein
specified:

 

9.1          “Affiliate” shall mean, with respect to any Person specified:
(i) any Person that directly or indirectly through one or more intermediaries
controls, is controlled by or under common control with the Person specified;
(ii) any director, officer, or Subsidiary of the Person specified; and (iii) the
spouse, parents, children, siblings, mothers-in-law, fathers-in law,
sons-in-law, daughters-in-law, brothers-in-law, and sisters-in-law of the Person
specified, whether arising by blood, marriage or adoption, and any Person who
resides in the specified Person’s home.  Any director, officer, or Subsidiary of
the Person specified.  For purposes of this definition and without limitation to
the previous sentence, (x) “control” (including, with correlative meanings, the
terms “controlled by” and “under common control with”) of a Person means the
power, direct or indirect, to direct or cause the direction of management and
policies of such Person, whether through ownership of voting securities, by
contract or otherwise, and (y) any Person beneficially owning, directly or
indirectly, more than ten percent (10%) or more of any class of voting
securities or similar interests of another Person shall be deemed to be an
Affiliate of that Person.

 

9.2          “Agreement” shall have the meaning set forth in the preamble to
this Agreement.

 

9.3          “Balance Sheet Date” shall have the meaning set forth in
Section 3.9.

 

9.4          “Closing” shall have the meaning set forth in Section 2.1.

 

9.5          “Code” shall have the meaning set forth in Section 3.16.2.

 

9.6          “Common Stock” shall have the common stock, par value $0.0001 of
the Company.

 

9.7          “Company” shall have the meaning set forth in the preamble to this
Agreement.

 

9.8          “Consents” shall mean any consents, waivers, approvals,
authorizations, or certifications from any Person or under any Contract,
Organizational Document or Requirement of Law, as applicable.

 

9.9          “Contracts” shall mean any indentures, indebtedness, contracts,
leases, agreements, instruments, licenses, undertakings and other commitments,
whether written or oral.

 

9.10        “Conversion Shares” shall have the meaning set forth Section 3.6.

 

9.11        “Copyrights” shall mean all copyrights, copyrightable works, mask
works and databases, including, without limitation, any computer software
(object code and source code), Internet web-sites and the content thereof, and
any other works of authorship, whether statutory or common law, registered or
unregistered, and registrations for and pending applications to register the
same including all reissues, extensions and renewals thereto, and all moral
rights thereto under the laws of any jurisdiction.

 

9.12        “Designated Purchaser” shall have the meaning set forth in
Section 6.17.

 

9.13        “Employee Benefit Plans” shall have the meaning set forth in
Section 3.18.1.

 

9.14        “Encumbrance” shall mean any security interests, liens,
encumbrances, pledges, mortgages, conditional or installment sales Contracts,
title retention Contracts, transferability restrictions and other claims or
burdens of any nature whatsoever.

 

9.15        “Environmental Laws” shall mean any Federal, state or local law or
ordinance or Requirement of Law or regulation pertaining to the protection of
human health or the environment.

 

34

--------------------------------------------------------------------------------


 

9.16        “ERISA” shall have the meaning set forth in Section 3.18.1.

 

9.17        “Escrow Account” shall mean the escrow account maintained by the
Escrow Agent under the Escrow Agreement.

 

9.18        “Escrow Agreement” shall mean the escrow agreement, dated on or
about the date hereof, between the Company and the Escrow Agent.

 

9.19        “Escrow Agent” shall mean such person or entity as is set forth in
the Escrow Agreement,                                                shall act
as escrow agent under the Escrow Agreement.

 

9.20        “Exempt Issuance” means the issuance of (a) shares of Common Stock
and options to officers, directors, or employees of the Company prior to and
after the Closing Date in the amounts and on the terms set forth on Schedule
3.7, or pursuant to a Company approved equity incentive plan of up to 10,000,000
shares, (b) securities upon the exercise or exchange of or conversion of
Securities issued hereunder (subject to adjustment for forward and reverse stock
splits and the like that occur after the date hereof) and/or other securities
exercisable or exchangeable for or convertible into shares of Common Stock
issued and outstanding on the date of this Agreement, provided that such
securities and any term thereof have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the issue
price, exercise price, exchange price or conversion price of such securities and
which securities and the principal terms thereof are set forth on Schedule 3.7,
(c) securities issued pursuant to acquisitions or strategic transactions
approved by a majority of the disinterested directors of the Company, provided
that any such issuance shall only be to a Person (or to the equityholders of a
Person) which is, itself or through its subsidiaries, an operating company or an
owner of an asset in a business synergistic with the business of the Company and
shall be intended to provide to the Company substantial additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, and
(d) securities issued or issuable pursuant to this Agreement or the Notes, the
Warrants, or upon conversion of any such securities.

 

9.21        “Financial Statements” shall have the meaning set forth in
Section 3.8.

 

9.22        “Governmental or Regulatory Authority” shall mean any court,
tribunal, arbitrator, authority, agency, commission, official or other
instrumentality of the government of the United States or of any foreign
country, any state or any political subdivision of any such government (whether
state, provincial, county, city, municipal or otherwise).

 

9.23        “Hazardous Substances” shall mean oil and petroleum products,
asbestos, polychlorinated biphenyls, urea formaldehyde and any other materials
classified as hazardous or toxic under any Environmental Laws.

 

9.24        “Indebtedness” means (x) any liabilities for borrowed money or
amounts owed in excess of $100,000 (other than trade accounts payable incurred
in the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $100,000
due under leases required to be capitalized in accordance with GAAP

 

9.25        “Leased Real Property” shall have the meaning set forth in
Section 3.19.

 

35

--------------------------------------------------------------------------------


 

9.26        “Legal Proceeding” shall mean any action, suit, arbitration, claim
or investigation by or before any Governmental or Regulatory Authority, any
arbitration or alternative dispute resolution panel, or any other legal,
administrative or other proceeding.

 

9.27        “Liabilities” shall mean all obligations and liabilities including,
without limitation, direct or indirect indebtedness, guaranties, endorsements,
claims, losses, damages, deficiencies, costs, expenses, or responsibilities, in
any of the foregoing cases, whether fixed or unfixed, known or unknown, asserted
or unasserted, choate or inchoate, liquidated or unliquidated, or secured or
unsecured.

 

9.28        “Liens” means a lien, charge pledge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction.

 

9.29        “Licensed Intellectual Property” shall mean all Copyrights, Patents,
Trademarks, technology rights and licenses, trade secrets, know-how, inventions,
methods, techniques and other intellectual property any one or more  Entities
have or has the right to use in connection with its business or their respective
businesses, as applicable, pursuant to license, sublicense, agreement or
permission.

 

9.30        Intentionally omitted.

 

9.31        “Material Adverse Effect” shall have the meaning set forth in
Section 3.1.

 

9.32        “Material Contract” shall have the meaning set forth in
Section 3.10.1.

 

9.33        “Notes” shall have the meaning set forth in the preamble to this
Agreement.

 

9.34        “Order” shall mean any judgment, order, writ, decree, stipulation,
injunction or other determination whatsoever of any Governmental or Regulatory
Authority, arbitrator or any other Person whose finding, ruling or holding is
legally binding or is enforceable as a matter of right (in any case, whether
preliminary or final and whether voluntarily imposed or consented to).

 

9.35        “Organizational Documents” shall mean, with respect to any Person,
such Person’s articles or certificate of incorporation, by-laws or other
governing or constitutive documents, if any.

 

9.36        “Owned Intellectual Property” shall mean all Copyrights, Patents,
Trademarks, technology, trade secrets, know-how, inventions, methods, techniques
and other intellectual property owned by the Company or any of its Subsidiaries.

 

9.37        “Patents” shall mean patents and patent applications (including,
without limitation, provisional applications, utility applications and design
applications), including, without limitation, reissues, patents of addition,
continuations, continuations-in-part, substitutions, additions, divisionals,
renewals, registrations, confirmations, re-examinations, certificates of
inventorship, extensions and the like, any foreign or international equivalent
of any of the foregoing, and any domestic or foreign patents or patent
applications claiming priority to any of the above.

 

9.38        “Permits” shall mean all licenses, permits, certificates of
authority, authorizations, approvals, registrations, franchises, rights, Orders,
qualifications and similar rights or approvals granted or issued by any
Governmental or Regulatory Authority relating to the Business.

 

36

--------------------------------------------------------------------------------


 

9.39        “Permitted Indebtedness” means (a) any liabilities for borrowed
money or amounts owed not in excess of $100,000 in the aggregate (other than
trade accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s consolidated balance sheet (or the notes thereto) not affecting
more than $100,000 in the aggregate, except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments not
in excess of $100,000 due under leases required to be capitalized in accordance
with GAAP.

 

9.40        “Permitted Lien” means the individual and collective reference to
the following: (a) Liens for taxes, assessments and other governmental charges
or levies not yet due or Liens for taxes, assessments and other governmental
charges or levies being contested in good faith and by appropriate proceedings
for which adequate reserves (in the good faith judgment of the management of the
Company) have been established in accordance with GAAP, (b) Liens imposed by law
which were incurred in the ordinary course of the Company’s business, such as
carriers’, warehousemen’s and mechanics’ Liens, statutory landlords’ Liens, and
other similar Liens arising in the ordinary course of the Company’s business,
and which (x) do not individually or in the aggregate materially detract from
the value of such property or assets or materially impair the use thereof in the
operation of the business of the Company and its consolidated Subsidiaries or
(y) are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing for the foreseeable future the
forfeiture or sale of the property or asset subject to such Liens, and (c) Liens
in connection with Permitted Indebtedness under clauses (a), and (b) thereunder,
and Liens incurred in connection with Permitted Indebtedness under clause
(c) thereunder, provided that such Liens are not secured by assets of the
Company or its Subsidiaries other than the assets so acquired or leased.

 

9.41        “Person” shall mean any individual, corporation, partnership, firm,
joint venture, association, limited liability company, limited liability
partnership, joint-stock company, trust, unincorporated organization or
Governmental or Regulatory Authority.

 

9.42        “Premises” shall have the meaning set forth in Section 3.21.

 

9.43        “Purchase Price” shall have the meaning set forth in Section 1.1.

 

9.44        “Purchasers” and “Purchaser” shall have the meaning set forth in the
preamble to this Agreement.

 

9.45        “Registration Rights Agreement” shall have the meaning set forth in
Section 5.1.5.

 

9.46        “Regulatory Approvals” shall mean all Consents from all Governmental
or Regulatory Authorities.

 

9.47        “Requirement of Law” shall mean any provision of law, statute,
treaty, rule, regulation, ordinance or pronouncement having the effect of law,
and any Order.

 

9.48        “Schedules” shall have the meaning set forth in the preamble to
Section 3.

 

9.49        Intentionally Omitted.

 

9.50        “SEC” shall mean Securities and Exchange Commission.

 

37

--------------------------------------------------------------------------------


 

9.51        “SEC Reports” shall have the meaning set forth in Section 3.8.

 

9.52        “Securities” shall have the meaning set forth in Section 3.30.

 

9.53        “Securities Act” shall have the meaning set forth in Section 3.25.

 

9.54        “Subsidiaries” and “Subsidiary” shall mean, with respect to any
Person (including the Company), any corporation, partnership, association or
other business entity of which more than 50% of the issued and outstanding stock
or equivalent thereof having ordinary voting power is owned or controlled by
such Person, by one or more Subsidiaries or by such Person and one or more
Subsidiaries of such Person.

 

9.55        “Subsequent Disbursement” shall have the meaning set forth in
Section 2.1.

 

9.56        “Subsequent Disbursement Date” shall have the meaning set forth in
Section 2.1.

 

9.57        “Tax Returns” shall mean any material declaration, return, report,
estimate, information return, schedule, statements or other document filed or
required to be filed in connection with the calculation, assessment or
collection of any Taxes or, when none is required to be filed with a taxing
authority, the statement or other document issued by, a taxing authority.

 

9.58        “Taxes” shall mean (i) any tax, charge, fee, levy or other
assessment including, without limitation, any net income, gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, payroll,
employment, social security, unemployment, excise, estimated, stamp, occupancy,
occupation, property or other similar taxes, including any interest or penalties
thereon, and additions to tax or additional amounts imposed by any federal,
state, local or foreign Governmental or Regulatory Authority, domestic or
foreign or (ii) any Liability for the payment of any taxes, interest, penalty,
addition to tax or like additional amount resulting from the application of
Treasury Regulation §1.1502-6 or comparable Requirement of Law.

 

9.59        “Trademarks” shall mean trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, uniform resource locators (URLs), domain names, trade dress, any other
names and locators associated with the Internet, other source of business
identifiers, whether registered or unregistered and whether or not currently in
use, and registrations, applications to register and all of the goodwill of the
business related to the foregoing.

 

9.60        “Transaction Documents” shall mean this Agreement, the Warrants, the
Registration Rights Agreement, the Notes, the Escrow Agreement, and all other
documents, certificates and instruments executed and delivered at the Closing.

 

9.61        “Units” shall have the meaning set forth in the preamble to this
Agreement.

 

9.62        “Underlying Shares” means the shares of Common Stock issued and
issuable upon conversion of the Notes and upon the exercise of the Warrants and
any other shares of Common Stock issued or issuable to a Purchaser in connection
with or pursuant to the Securities or Transaction Documents.

 

9.63        “Warrant Shares” shall have the meaning set forth in Section 3.6.

 

38

--------------------------------------------------------------------------------


 

[SIGNATURES ON FOLLOWING PAGES]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Unit Purchase
Agreement as of    , 2017.

 

 

COMPANY:

 

 

 

 

 

MARATHON PATENT GROUP, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

40

--------------------------------------------------------------------------------


 

PURCHASER SIGNATURE PAGE TO UNIT PURCHASE AGREEMENT

 

Name of Purchaser:

 

 

Signature of Authorized Signatory of Purchaser:

 

 

Name of Authorized Signatory:

 

 

Title of Authorized Signatory:

 

 

Email Address of Authorized Signatory:

 

 

Facsimile Number of Authorized Signatory:

 

 

Address for Notice to Purchaser:

 

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 

 

Total Purchase Price For Purchaser: $

 

Number of Units:

 

EIN Number:

 

41

--------------------------------------------------------------------------------


 

Company Disclosure Schedules

 

42

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF 5% CONVERTIBLE PROMISSORY NOTE

 

43

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF WARRANT

 

44

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FUNDING INSTRUCTIONS

 

45

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

46

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ESCROW AGREEMENT

 

47

--------------------------------------------------------------------------------